Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statements submitted on 04/21/2021 has been considered by the examiner.
	Claim Status
Claims 1-17 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a fatty acid photodecarboxylase of SEQ ID NOS. 1 or 2--18, does not reasonably provide enablement for a composition comprising a fatty acid photodecarboxylase having at least about 50% . The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
To be enabling, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1561 (Fed. Cir., 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547, the court recited eight factors to consider when assessing whether or not a disclosure would require undue experimentation. These factors are: 
	1) the quantity of experimentation necessary
2) the amount of direction or guidance provided
3) the presence or absence of working examples
4) the nature of the invention 
5) the state of the art
6) the relative skill of those in the art
7) the predictability of the art 

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099,1108,427 F.2d 833, 839,166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The breadth of the claims and the nature of the invention
The invention is drawn to a composition comprising a fatty acid photodecarboxylase of SEQ ID NOS. 1-18 and a method of use of the composition comprising 50% identity to SEQ ID NO: 1. The instant specification defines “identity” as “identity between two or more sequences and is expressed in terms of the identity or similarity between the sequences as calculated over the entire length of a sequence aligned against the entire length of the reference sequence”. "Identity" per se has an art-recognized meaning and can be calculated using published techniques.
The scope of the sequence comprising 50% identity with for instance SEQ ID NO: 1 includes about 50% of the amino acids (about 327 amino acids) that may be deleted or substituted with another amino acid. With respect to the structure, although the claim limitation requiring 50% sequence identity may appear limited, the number of amino acid sequences comprising a deletion or substitution is large. SEQ ID NO: 1 has a set of 654 amino acids and a variation of 327 amino acids is extremely large especially if one considers that there are 20 natural amino acids and a great number of non-natural amino acids and the substitutions and deletions can occur at any position of the polypeptide, the number of 
Although one is able to determine the amino acid sequences of the protein that meet the requirement of claims with the help of a computer, it is hard to tell which sequences and amino acid residues within the sequences are important to maintain the activity of the polypeptide or the structure activity relationship of the polypeptide.

The state of the prior art and the level of predictability in the art and the relative skill of those in the art 
The state of the art is such that there is evidence and established literature on the instant polypeptide or the polypeptides isolated from the Chlorella variabilis. However, the number of variants encompassed by the claimed polypeptides are many and there is no art 
	As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”. The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v.  Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” 
The instant specification discloses that the polypeptides have at least 50% sequence identity to SEQ ID NO: 1-18. The instant specification further discloses that identity refer to comparisons between polynucleotide sequences or polypeptide sequences, and are determined by comparing two optimally aligned sequences over a comparison window, 
See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.).
The examiner cites EP 3243896B1 as an illustration of the state of the art.
EP 3243896B1 discloses a composition comprising a fatty acid decarboxylase of SEQ ID NO: 1 and that the composition was used for washing soiled articles. EP 3243896B1 does not disclose polypeptides that have 50% identity to the fatty acid decarboxylase polypeptide. Consequently, the state of the art is silent on the many variants of the fatty acid decarboxylase polypeptides encompassed by 50% as well as their effectiveness.
As a result, the specification needs to have more details by disclosing a representative number of species that meet both the structural and functional limitation of the genus or the specification and/or prior art must establish which of the enormous number of protein sequences that satisfy the structural limitations of the claims maintained their effectiveness.
The relative skill of those in the art is high. However, there is an issue with unpredictability given the broad scope of all the variants encompassed by the structural limitations of the claims, as well as absence in the art on the effectiveness of all the variants encompassed by the instant claims in terms of their effectiveness in washing soiled articles. The 
	
The amount of direction or guidance provided and the presence or absence of working examples
The invention is drawn to a composition comprising a fatty acid photodecarboxylase of SEQ ID NOS. 1-18 and a method of use of the composition comprising 50% identity to SEQ ID NO: 1 to wash soiled articles.
The instant specification however does not disclose the amino acid sequence of all the polypeptides or the percent identity of all the polypeptide to SEQ ID NO: 1 or SEQ ID NOS. 2-18 that were used in the working examples. In addition, the specification does not disclose a representative number of the species encompassed by the wide genus as well as their structure-activity relationship or their effectiveness in washing soiled articles. As a result, it is impossible to determine, based on the specification, how modifying 50% of SEQ ID NO: 1, in terms of deleting or substituting the amino acid residues, will affect the effectiveness of the polypeptides.
The quantity of experimentation necessary
Given the unpredictability of the art as well the incomplete experimental evidence commensurate in scope with the claims, it is impossible for the skilled artisan to determine the structure-activity relationship of all the polypeptides that have 50% identity to SEQ ID NO: 1 or SEQ ID NOS. 2-18. This is unduly burdensome experimentation given the limited guidance and experimentation provided by the applicant. The instant breadth of the claims is therefore broader than the disclosure.
.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 17, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3246401A1 (hereinafter “the ‘401 patent”) in view of EP 3243896B1 (hereinafter “the ‘896 patent”).
‘401 teaches a fatty acid decarboxylase having the amino acid sequence of SEQ ID NO: 2 (claim 5 and [0008, 0039]) which is 100% identical to the instant SEQ ID NO: 1. ‘401 further teaches SEQ ID NO: 6, 2, 14, 12, 7 (claim 5) which is at least 50% identical to instant SEQ ID NO: [10, 6, 7, 8, 9,], [2, 3, 4, 5], [11, 12, 13], [14, 15], and [16] respectively. 
‘401 does not teach a composition comprising the fatty acid decarboxylase.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘401 and use the fatty acid decarboxylase to prepare a detergent composition as taught by ‘896 because ‘896 teaches that compositions comprising fatty acid decarboxylase have an increased suds longevity in the washing process of soiled articles.  One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in using the fatty acid decarboxylase of ‘401 to prepare a detergent composition like the one taught by ‘896 because ‘896 teaches that composition comprising fatty acid decarboxylase have been used as laundry or dish washing detergents [0002] and that the detergent composition to provide good cleaning and also good foam height and density. The disclosures therefore render obvious the instant claim 1.
Regarding claim 2, ‘401 teaches a fatty acid decarboxylase having the amino acid sequence of SEQ ID NO: 2 (claim 5 and [0008, 0039]) which is 100% identical to the instant SEQ ID NO: 1.
Regarding claim 3, ‘896 teaches that the detergent composition according to any preceding claim comprising one or more additional enzymes, preferably selected from 
Regarding claim 4 and 5, ‘896 teaches that the fatty acid decarboxylase enzyme is present in an amount from 0.0001 wt% to 1 wt% based on active protein, preferably from 0.001 to 0.8 wt% (claim 7 and [0019]) and would therefore be obvious to use the fatty acid decarboxylase of ‘401 in the same concentrations taught by ‘896 in the detergent composition.
Regarding claim 6, ‘896 teaches that the composition comprises a surfactant (claims 1 and [0031]).
Regarding claim 7 and 8, ‘896 teaches that the detergent typically comprises from about 1% to about 60%, preferably from about 5% to about 50% more preferably from about 8% to about 45% by weight thereof of a surfactant system [0031].
Regarding claim 9, ‘896 teaches that the surfactant system comprises one or more surfactants selected from the group consisting of anionic surfactants, cationic surfactants, nonionic surfactants, amphoteric surfactants, zwitterionic surfactants, and mixtures thereof [0031].
Regarding claim 10-12, ‘896 teaches that the weight ratio of anionic surfactant to amphoteric and/or zwitterionic surfactant is less than 9:1, more preferably less than 5:1 to about 1:2, more preferably from about 4:1 to about 1:1 and especially from about 4:1 to about 2:1 [0032].
Regarding claim 13, ‘896 teaches that the surfactant system comprises an anionic surfactant selected from alkyl sulphate, alkyl alkoxy sulphate especially alkyl ethoxy sulphate [0033].

Regarding claim 15, ‘896 teaches that preferably the weight ratio of anionic surfactant to amphoteric and/or zwitterionic surfactant is less than 9:1, more preferably less than 5:1 to about 1:2, more preferably from about 4:1 to about 1:1 and especially from about 4:1 to about 2:1 [0032]. ‘896 further discloses that preferred amphoteric surfactants include alkyl dimethyl amine oxide [0055].
Regarding claim 16, ‘896 teaches that the composition is for washing by hand and preferably the composition is a dishwashing detergent composition [0002].


	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3246401A1 (hereinafter “the ‘401 patent”) in view of EP 3243896B1 (hereinafter “the ‘896 patent”) and US 20170321161 A1 (hereinafter “the ‘161 publication).
The teachings of ‘401 and ‘896 are disclosed above and incorporated herein by reference.
Additional teachings from ‘896 are disclosed below.
‘896 further teaches a method of manually washing soiled articles, preferably dishware or fabric, comprising the step of: delivering a composition according to any preceding claim to a volume of water to form a wash liquor and immersing the soiled articles, in the wash liquor or: delivering a composition according to any preceding claim optionally in the presence of water, 
‘896 does not explicitly disclose the concentration of the fatty acid decarboxylase.
The ‘161 publication teaches a detergent composition that comprises a fatty acid-transforming enzyme (abstract) and further that the composition comprises a surfactant system [0010]. ‘161 further teaches a method of washing process for washing soiled articles, comprising the step of: delivering a composition comprising a fatty acid-transforming enzyme to a volume of water to form a wash liquor and wherein the fatty acid-transforming enzyme is present in the wash liquor at a concentration of about 0.005 ppm to about 3.0 ppm and further at a concentration of about 0.02 ppm to about 0.5 ppm based on active protein (claims 10 and 11). ‘161 teaches that the detergent composition has a good suds longevity even in the presence of oily or fatty soils such as vegetable oils including but not limited to olive oil, palm oil and/or coconut oil, and which at the same time provide good soil removal [0006].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘401, ‘896 and ‘161 and prepare a method of washing soiled articles wherein the fatty acid decarboxylase is at the concentrations taught by ‘161 because ‘161 discloses that the method had a good suds longevity. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing such a method because ‘161 teaches that the method provided good soil removal.
Regarding claim 17, ‘161 teaches a method of washing process for washing soiled articles, comprising the step of: delivering a composition comprising a fatty acid-transforming .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16-20 of copending Application No. 17/032,234 (PGPub. 2021/0095233). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application recite a hand-dishwashing composition comprising: a) a surfactant system comprising at least one anionic surfactant; and b) a fatty acid photodecarboxylase (EC 4.1.1.106); wherein said fatty acid photodecarboxylase comprises a polypeptide sequence having at least about 70% identity to one or more sequences selected from the group consisting of: SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and their functional fragments thereof (claims 1-3). The claims 4-5).
The instant claims recite a consumer product composition comprising a fatty acid photodecarboxylase (EC 4.1.1.106); wherein said photodecarboxylase comprises a polypeptide sequence having at least about 50% identity to one or more sequences selected from the group consisting of: SEQ ID NO: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and their functional fragments thereof (claims 1-2). The instant SEQ ID NO: 1 is identical to SEQ ID NO: 1 of the copending application. The instant claims further recite that the composition comprises a surfactant (claims 6-15) and comprises one or more co-enzymes (claim 3). 
The difference between the copending application and the instant claims is that the copending application recites the peptide is at least 70% and the instant claims recite that the peptide is at least 50%. The instant peptide identity of at least 50% therefore encompasses the peptide identity of at least 70% of the copending peptide. Therefore, both the claims of the copending application and the claims of the instant application recite a composition that comprises the same polypeptide, same surfactants and same co-enzymes. The claims of the copending application anticipate the instant claims.
Regarding claim 3, the copending application recites the composition comprises one or more co-enzymes (claims 4-5).
Regarding claims 4-5, the copending application recites that the fatty acid decarboxylase is present in an amount of 0.0001 wt% to about 1 wt% and 0. 001 wt% to about 0.2 wt% by weight (claims 6-7).
claims 8-10, 16-18).
Regarding claim 16-17, the copending application recites a method of manually washing dishware comprising the steps of delivering a detergent composition according to claim 1 into a volume of water to form a wash solution and immersing the dishware in the solution and that the fatty acid photodecarboxylase is present at a concentration of from about 0.005 ppm to about 15 ppm in an aqueous wash liquor during the washing process (claims 19-20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                              
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615